Exhibit 10.23.2

Execution Copy

AMENDMENT NO. 2 TO MASTER REPURCHASE AND SECURITIES CONTRACT

AMENDMENT NO. 2 TO MASTER REPURCHASE AND SECURITIES CONTRACT, dated as of
February 5, 2015 (this “Amendment”), between and among ISSUED HOLDINGS CAPITAL
CORPORATION, a Virginia corporation (the “Seller”), WELLS FARGO BANK, N.A., a
national banking association, as buyer (in such capacity, the “Buyer”) and DYNEX
CAPITAL, INC., a Virginia corporation having its principal place of business at
4991 Lake Brook Drive, Suite 100, Glen Allen, VA 23060 (“Guarantor”).
Capitalized terms used but not otherwise defined herein shall have the meanings
given to them in the Repurchase Agreement.

RECITALS

WHEREAS, Seller and Buyer are parties to that certain Master Repurchase and
Securities Contract, dated as of August 6, 2012 (as amended by that certain
Amendment No. 1 to Master Repurchase and Securities Contract, dated as of
October 1, 2013, as amended hereby, and as further amended, restated,
supplemented or otherwise modified and in effect from time to time, the
“Repurchase Agreement”);

WHEREAS, in connection with the Repurchase Agreement, (i) Guarantor executed and
delivered to Buyer a Guarantee Agreement, dated as of August 6, 2012 (as
amended, restated, supplemented or otherwise modified and in effect from time to
time, the “Guarantee”), and (ii) Buyer and Seller executed and delivered a Fee
and Pricing Letter dated as of August 6, 2012 (as amended by that certain
Amendment No. 1 to Fee and Pricing Letter, dated as of October 1, 2013, as
further amended by Amendment No. 2 to Fee and Pricing Letter, dated as of
February 5, 2015 (the “FPL Amendment”), and as further amended, restated,
supplemented or otherwise modified and in effect from time to time, the “Fee and
Pricing Letter”); and

WHEREAS, Seller, Buyer and Guarantor have agreed to amend certain provisions of
the Repurchase Agreement in the manner set forth herein.

THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Seller, Guarantor and Buyer each hereby agree as follows:

SECTION 1. Amendments to Repurchase Agreement.

a) The defined term “Extension Fee”, as set forth in ARTICLE 2 of the Repurchase
Agreement, is hereby deleted in its entirety.

b) The defined term “Facility Termination Date”, as set forth in ARTICLE 2 of
the Repurchase Agreement, is hereby amended and restated in its entirety to read
as follows:

“Facility Termination Date”: The earliest of (a) August 6, 2016, (b) any
Accelerated Repurchase Date and (c) any date on which the Facility Termination
Date shall otherwise occur in accordance with the Repurchase Documents or
Requirements of Law.

c) The first clause of the first sentence of Section 3.01 of the Repurchase
Agreement is hereby amended and restated in its entirety to read as follows:

From time to time prior to the Facility Termination Date,

 

-1-



--------------------------------------------------------------------------------

d) Section 3.06 of the Repurchase Agreement is hereby amended and restated in
its entirety to read as follows:

Section 3.06 [Reserved].

SECTION 2. Conditions Precedent. This Amendment and its provisions shall become
effective on the first date on which this Amendment and the FPL Amendment are
each executed and delivered by a duly authorized officer of each of Seller,
Buyer and Guarantor (the “Amendment Effective Date”).

SECTION 3. Representations, Warranties and Covenants. Each of Seller and
Guarantor hereby represents and warrants to Buyer, as of the date hereof and as
of the Amendment Effective Date, that (i) each is in compliance with all of the
terms and provisions set forth in each Repurchase Document to which it is a
party on its part to be observed or performed, and (ii) no Default or Event of
Default has occurred or is continuing. Seller hereby confirms and reaffirms its
representations, warranties and covenants contained in the Repurchase Agreement.

SECTION 4. Acknowledgement of Seller. Seller hereby acknowledges that Buyer is
in compliance with its undertakings and obligations under the Repurchase
Agreement and the other Repurchase Documents.

SECTION 5. Acknowledgement of Guarantor. Guarantor hereby acknowledges (a) the
execution and delivery of this Amendment and agrees that it continues to be
bound by the Guarantee to the extent of the Obligations (as defined therein), as
such obligations may be prolonged pursuant to this Amendment, and (b) that Buyer
is in compliance with its undertakings and obligations under the Repurchase
Agreement, the Guarantee Agreement and each of the other Repurchase Documents.

SECTION 6. Limited Effect. Except as expressly amended and modified by
Amendment, the Repurchase Agreement and each of the other Repurchase Documents
shall continue to be, and shall remain, in full force and effect in accordance
with their respective terms; provided, however, that upon the Amendment
Effective Date, each (x) reference therein and herein to the “Repurchase
Documents” shall be deemed to include, in any event, this Amendment, (y) each
reference to the “Repurchase Agreement” in any of the Repurchase Documents shall
be deemed to be a reference to the Repurchase Agreement, as amended hereby, and
(z) each reference in the Repurchase Agreement to “this Agreement”, this
“Repurchase Agreement”, “hereof”, “herein” or words of similar effect in
referring to the Repurchase Agreement shall be deemed to be references to the
Repurchase Agreement, as amended by this Amendment.

SECTION 7. Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment in Portable Document Format (PDF) or by facsimile transmission shall
be effective as delivery of a manually executed original counterpart thereof.

SECTION 8. Expenses. Seller and Guarantor agree to pay and reimburse Buyer for
all out-of-pocket costs and expenses incurred by Buyer in connection with the
preparation, execution and delivery of this Amendment, including, without
limitation, the fees and disbursements of Cadwalader, Wickersham & Taft LLP,
counsel to Buyer.

SECTION 9. GOVERNING LAW. THIS AMENDMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED TO OR IN CONNECTION WITH THIS AGREEMENT, THE
RELATIONSHIP OF THE PARTIES, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE
RIGHTS AND DUTIES OF THE PARTIES WILL BE GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK WITHOUT REGARD TO ANY CONFLICTS OF LAW PRINCIPLES OTHER THAN SECTION
5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

[SIGNATURES FOLLOW]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

SELLER ISSUED HOLDINGS CAPITAL CORPORATION, a Virginia corporation By:

/s/ Stephen J. Benedetti

Name: Stephen J. Benedetti Title: President By:

/s/ Wayne E. Brockwell

Name: Wayne E. Brockwell Title: Senior Vice President BUYER WELLS FARGO BANK,
N.A., a national banking association By:

/s/ John Rhee

Name: John Rhee Title: Director GUARANTOR DYNEX CAPITAL, INC., a Virginia
corporation By:

/s/ Stephen J. Benedetti

Name: Stephen J. Benedetti Title: Executive Vice President, Chief Financial
Officer and Chief Operations Officer By:

/s/ Wayne E. Brockwell

Name: Wayne E. Brockwell Title: Senior Vice President